 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    RICHARD LEONARD COLE ,

 9                                Plaintiff,                  CASE NO. 3:21-cv-05089-RSM-BAT

10            v.                                              ORDER DENYING MOTION FOR
                                                              COUNSEL
11    STEPHEN SINCLAIR et al. ,

12                                Defendant.

13           Plaintiff, a prisoner of the Washington Department of Corrections (DOC), filed a 42
14   U.S.C. § 1983 civil rights action against several DOC officials and now moves for appointment
15   of counsel. Dkt. 21. There is generally no right to counsel in a civil action. See Campbell v. Burt,
16   141 F.3d 927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants
17   under 28 U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v.
18   Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). To determine if “exceptional
19   circumstances” exist, the Court considers “the likelihood of success on the merits as well as the
20   ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
21   involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
22           Plaintiff requests the Court to appoint counsel because he has no legal training and has
23   mental health problems. However, Plaintiff has been able to craft and file a lengthy complaint


     ORDER DENYING MOTION FOR COUNSEL
     -1
 1   detailing the events supporting his claims. The claims are not particularly complex nor is the law

 2   governing the claims. The Court concludes that Plaintiff has not established there are

 3   “exceptional circumstances” to support appointment of counsel at this time and DENIES the

 4   motion without prejudice. Dkt. 21. The Clerk shall provide a copy of this Order to plaintiff and

 5   counsel for defendants.

 6          DATED this 12th day of May 2021.

 7

 8                                                               A
                                                          BRIAN A. TSUCHIDA
 9                                                        Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR COUNSEL
     -2
